      Case 1:20-cv-00237-KK-SCY Document 161 Filed 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


LAUREN ADELE OLIVER,

              Plaintiff,

v.                                                         Case No. 1:20-CV-00237-KK-SCY


MEOW WOLF, INC., a Delaware
Corporation; VINCE KADLUBEK,
An individual and officer; and
DOES 1-50,

              Defendants.

         ORDER EXTENDING DEADLINE TO FILE JOINT STATUS REPORT

       THIS MATTER having come before the Court upon the parties Joint Motion to Extend

Deadline to File Joint Status Report. Doc. 160. This Court having considered the Motion and being

otherwise fully advised in the premises and for good cause shown, FINDS that it is well taken.

       IT IS HEREBY ORDERED that the new deadline for the parties to file their Joint Status

Report is June 18, 2021.



                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
      Case 1:20-cv-00237-KK-SCY Document 161 Filed 06/14/21 Page 2 of 2




                                               ERICKSEN ARBUTHNOT

                                               By:    /s/ Jesse A. Boyd
                                                      JESSE A. BOYD
                                                      2300 Clayton Road, Suite 350
                                                      Concord, CA 94520
                                                      (510) 832-7770
                                                      (510) 832-0102 facsimile
                                                      jboyd@ericksenarbuthnot.com


                                               FREEDMAN BOYD HOLLANDER
                                               GOLDBERG URIAS & WARD PA

                                               /s/ Josh Ewing           .
                                               VINCENT J. WARD
                                               JOSH B. EWING
                                               20 First Plaza, Ste. 700
                                               Albuquerque, NM 87102
                                               (505) 842-9960
                                               (505) 842-0761 facsimile
                                               vjw@fbdlaw.com
                                               jbe@fbdlaw.com

                                               Attorneys for Plaintiff Lauren Adele Oliver


Approved by

BARDACKE ALLISON LLP

By:_Benjamin Allison 6/11/2021
Benjamin Allison
Breanna Contreras
P.O. Box 1808
141 E. Palace Avenue
Santa Fe, NM 87504-1808
505-995-8000
ben@bardackeallison.com
breanna@bardackeallison.com

Attorneys for Defendants Meow Wolf, Inc.
and Vince Kadlubek




                                           2
